Title: To Benjamin Franklin from William Franklin, 2 March 1769
From: Franklin, William
To: Franklin, Benjamin


Honored Father,
Burlington March 2d. 1769

The Mail which [left?] England in December is arriv’d, but I have not [heard?] from you, nor had I one by the November Mail. I apprehend that it must be owing either to the Letters being detain’d at the Post Office in London, or else to their being intercepted by some impertinently curious Person between New-York and here. At first I was apprehensive that you might be indisposed, and not able to write, but I have just had the Pleasure of hearing from Mr. Galloway that he has receiv’d a Letter from you by the last Mail. Perhaps Lord H. may have given Orders to the Postmasters General to stop your Letters to me, for I have heard from good Authority, that Secretarys of State frequently do things of [this?] kind, which occasion’d me to write Office Account [in the?] Manner I did upon a Cover of the Packet I sent you in January—in hopes that, if it was stopt, they would, upon seeing that Indorsement, examine no further. My Packet of London Chronicles which came by the two last Mails were both broke open and several of them stole, which I think must have been done either by the Posts or Postmasters between this and New York, and possibly your Letters, if you wrote any to me, are gone the same Way. Should this be the Case, it would be best for the future, when you write to me by the Packet, to enclose your Letter to Parker, or Colden, and desire him to send it under a Cover of his own directed to the Postmaster at Burlington.
I sent you a Copy of Lord H—’s last Letter to me, No. 16, by Mr. Wharton, and I now send you a Duplicate of it, and of my Answer; the latter of which, if you have no Objection to it, please to fo[rward in] any way you think proper to his Lordship. If you receiv’d and altered the Original perhaps it may not be necessary to send a Duplicate. I have receiv’d no Letters from him since the above-mentioned. I likewise send a short one to him (No. 16) which should be seal’d and forwarded.
Nothing new of a public Nature has occurr’d since my last, except what you will see in the Papers. The Boston People continue their Attacks on Governor B[ernar]d and the Commissioners and have lately begun, in their Journal of Occurrences, to attack the Military, which seems very impolitic, (as the Officers are as little fond of the Governor as the Bostonians themselves are) and probably will be productive of some ill Blood among them.
The Piece sign’d Francis Lynn, in Answer to Crawley’s Letter is much admir’d, and has been reprinted, I believe, in all the Papers on the Continent. Every Body attributes it to you, and some have had Sagacity enough to discover that the Signature is a Pun on the real Name of the Author. I fancy Mr. Crawley will not be fond of continuing the Correspondence.
I lately saw at a Gentleman’s House, Priestly History of Electricity, in which very honorable Mention is made of your Experiments: Pray who is Dr. Priestly. I find he writes upon a great Variety of Subjects, and as far as I can judge from some Extracts which I have seen in the Reviews, &c he seems a Man of great Ability. A new Edition of your Experiments is advertised, with Corrections and Additions, which I long much to see. It is surprizing how you could find Time to attend to T[hings?] of that Nature a[mid all?] your Hurry of public Business, and Variety of other Engagements.
I have employ’d a good deal of my Time lately in reading Books of Husbandry, as I am soon to be put in Possession of my Farm; and I have engaged an English Farmer to act as Overseer, who is strongly recommended to me as a Person every way qualified for that Employment. The worst on it is, that he has no Knowledge of the Drill or New Husbandry (as it is called) which, from some Trials lately made, promises to succeed well in America. I have a first Vol. of Mills’s Husbandry belonging to you, and I have a Notion that you had one or more Volumes of that Work, and lent them to Mr. Bartram, but am not certain. I understand that there are in all 5 Volumes of that Work, and should be glad to have them complete, as they are said to contain almost all that is valuable in the best Books on the Subject. If there is any Likelihood of their being a Second Edition publish’d soon, I would rather wait for that, as new Discoveries and Improvements in Agriculture are making every Day. I send you enclosed a List of several other Books, which I shall be much oblig’d to you, if you would purchase for me, and charge to my Account.
In the Gentleman’s Magazine for Janry. 1767, is a Description of a new invented Plough for Cutting Trenches and making Drains; for the constructing of which the Inventor receiv’d a Premium of 50 Guineas from the Society for the Encouragement of Arts. There are likewise some Improvements in it proposed by the Editor of the Magazine, which make it a much more simple Instrument. A Plough of this kind would be one of the most useful Things that could be introduced int[o this? cou]ntry, where Labor is so dear. I wish you would make some Enquiry concerning it, and if you think it will answer have one constructed in the best Manner for me, and sent over. Perhaps some farther Improvements may occur to you, or some of your Friends, on seeing it.
Pray what is become of the Machine for Pulling [stumps] by the Roots. Was it ever so improv’d in England as to answer the Purpose? I have some Thoughts of trying whether I can’t pull them down by applying the Power of a Screw, such as they have in the Timber Wheels in Philadelphia. I have likewise thought of a Windlas, and have had the Model of one made, on a new Construction, the Axis turning in a Gudgeon like that of a Wheelbarrow, whereby the Friction is much less than in the common Way; but I think if [I can] contrive a Method of fixing the Screw, so that I can turn it with Levers, I shall be able to exert a much greater Force. Had I your Genius for Mechanics I should not doubt of Success. I likewise want a good Hand-Mill, and should be glad to know whether any of those communicated to the Society of Arts are got into general Use?

I make no Apology for troubling you with Things of this Nature, as I know you love to encourage whatever has a useful Tendency.
Young Dunlap has publish’d an Edition of the Sermons to Asses, and to give them a Sale, has had the Impudence to attribute them to you. I am told Mein the Bookseller at Boston has done the same.
I send you enclosed one of Mr. Odell’s Poems on Liberty.
If Mr. Wharton is arriv’d, please to acquaint him that I have lately wrote to him via Bristol.
Betsy sends her Duty; and desires to know if you receiv’d a Letter from her during my Absence? I am always Honored Sir, Your dutiful and obliged Son
Wm. Franklin

